Citation Nr: 1244044	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-35 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to April 1954.  He died in June 2007.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the cause of the Veteran's death.  In March 2010, the appellant submitted a notice of disagreement and subsequently perfected her appeal in August 2010.  Her case is currently under the jurisdiction of the VA RO in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 2007 and that the immediate cause of his death was sepsis due to, or as a consequence of, peritonitis due to, or as a consequence of, sarcoma of the abdomen, with diabetes mellitus and arteriosclerotic heart disease listed as significant contributing conditions.  

2.  At the time of the Veteran's death, service connection had been established for non-Hodgkin's lymphoma, bilateral hearing loss, and tinnitus.  

3.  The Veteran's service-connected non-Hodgkin's lymphoma contributed substantially or materially to the cause of his death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As discussed in further detail in the following decision, the Board is granting the appellant's claim for service connection for the cause of the Veteran's death.  As the issue on appeal is being granted in full, the Board finds that any error related to the VA's duties to notify and to assist the appellant is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The appellant claims that the Veteran's service-connected non-Hodgkin's lymphoma contributed to his death from sepsis.  As such, she believes that service connection for the cause of the Veteran's death is warranted.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2012).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2012).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2012).

Here, the Veteran's death certificate indicates that he died in June 2007 from sepsis due to, or as a consequence of, peritonitis that was due to, or a consequence of, sarcoma of the abdomen.  Diabetes mellitus and arteriosclerotic heart disease were listed as significant contributing conditions.  At the time of the Veteran's death, service connection had been established for non-Hodgkin's lymphoma, bilateral hearing loss, and tinnitus.  His death certificate does not mention any of his service-connected disabilities.  

The appellant submitted a May 2011 letter from the Veteran's personal physician, Dr. P. H.  In this letter, Dr. P. H. indicates that the Veteran had been treated for lymphoma, experiencing a relapse prior to his death, and that the sarcoma of his abdomen was a manifestation of his lymphoma.  The doctor further stated that the Veteran's ongoing non-Hodgkin's lymphoma weakened his immune system making him more susceptible to infections, such as peritonitis, and causing the infections to be severe.  The physician concluded that the Veteran's service-connected non-Hodgkin's lymphoma contributed substantially to his death.  

The only evidence of record to refute this positive opinion is a June 2010 VA opinion which concluded that the medical literature did not specifically state that non-Hodgkin's lymphoma causes pleomorphic sarcomas.  However, this physician also cited a study that found that people with non-Hodgkin's lymphoma were at increased risk of developing a second malignancy such as tumors in the gastrointestinal system.  Despite this uncertainty and potentially supportive medical literature, the examiner concluded that it was less likely than not that the Veteran's abdominal sarcoma was due to or caused by his non-Hodgkin's lymphoma.  The doctor did not address whether the Veteran's non-Hodgkin's lymphoma otherwise substantially contributed to his death, such as increasing his risk for severe infection as discussed by Dr. P. H.

Even if the Board were to ignore these deficiencies and accept the June 2010 VA opinion as equally probative to Dr. P. H.'s letter, the positive and negative medical opinions place the evidence in this case, at a minimum, in equipoise regarding the question of service connection for the cause of the Veteran's death.  Thus, any benefit-of-the-doubt will be resolved in the appellant's favor.  Accordingly, her claim for service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


